402 S.E.2d 430 (1991)
328 N.C. 98
Eli Nathaniel WALL, Employee, Plaintiff,
v.
N.C. DEPARTMENT OF HUMAN RESOURCES: DIVISION OF YOUTH SERVICES, Employer, Defendant.
No. 483P90.
Supreme Court of North Carolina.
January 10, 1991.
Alexander H. Barnes and Mark A. Scruggs, Durham, for plaintiff.
Elisha H. Bunting, Jr., Sp. Deputy Atty. Gen., D. Sigsbee Miller, Asst. Atty. Gen., Raleigh, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of January 1991."